Title: To James Madison from James Maury, 23 June 1803
From: Maury, James
To: Madison, James


					
						Sir,
						Liverpool 23d. June 1803
					
					I have the honor of your letter of 9th. April with the supplement to the consular act, to which every 

attention shall be paid.
					No mention being made in it relative to the masters of our Vessels furnishing the Consuls with the 

information which will be necessary to enable us to make up the Semi-annual returns of trade you require of us, I 

request your instructions whether, in case of refusal, I shall be warranted in Compelling compliance by 

withholding their Papers.
					Inclosed you have statements of the duties, pilotage anchorage vessels in this port are 

subjected.  Paper A. Comprehends what is denominated port dues, being for the support of the Docks, Piers, 

Buoys & two light houses belonging to this port.  B. states what is paid by Vessels put into the Graving docks for 

repair &C.  C relates to Quarantine.  In these three classes of duties and charges British & all foreigners 

without distinction pay precisely the same.  D relates to light money E. to anchorage & pilotage in which there 

is a difference between British & foreigners, but none between American and other foreigners.
					In the News papers herewith are the particulars of additional duties about to take place, some of 

which will attach to our Imports, Exports & Ships.
					This market is in so unsettled a state at this juncture from the late operations of the French relative to 

Hamburg & other neutral ports that it is not practicable to digest a price current.  With much respect I have the 

Honor to be Your Most Obedient Servant
					
						James Maury
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
